277 P.3d 1134 (2012)
In the Matter of William Bruce DAY, Respondent.
No. 13556.
Supreme Court of Kansas.
June 8, 2012.

ORDER OF DISBARMENT
In a letter signed on June 7, 2012, addressed to the Clerk of the Appellate Courts, respondent William Bruce Day, of Kansas City, Missouri, an attorney licensed in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2011 Kan. Ct. R. Annot. 371).
At the time the respondent surrendered his license, a complaint had been docketed by the Disciplinary Administrator's office in accordance with Supreme Court Rule 211 (2011 Kan. Ct. R. Annot. 334). The complaint concerns allegations that the Respondent violated Supreme Court Rule 207 (2011 Kan. Ct. R. Annot. 314); and Rules 1.3 (2011 Kan. Ct. R. Annot. 433) (diligence); 1.4 (2011 Kan. Ct. R. Annot. 452) (communication); 3.2 (2011 Kan. Ct. R. Annot. 552) (expediting litigation); 8.1 (2011 Kan. Ct. R. Annot. 609) (bar admission and disciplinary matters) and 8.4(g) (2011 Kan. Ct. R. Annot. 618) (misconduct) of the Kansas Rules of Professional Conduct.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that William Bruce Day be and is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of William Bruce Day from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379).